21 F.3d 421NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Kevin Mark BOWLES, Petitioner Appellant,v.T. N. NANCE, Honorable;  Mary Sue Terry, Attorney General;Douglas Wilder, Governor, Respondents Appellees.
No. 93-6763.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 31, 1994.Decided April 6, 1994.

Appeal from the United Stated Sitrict Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, Senior District Judge.  (CA-86-430)
Donald A. Denton, Richmond, VA, for appellant.
Linwood Theodore Wells, Jr., Asst. Atty. Gen., Richmond, VA, for appellees.
E.D.Va.
DISMISSED.
Before HALL and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his Rule 60(6) motion for relief from judgments and his Rule 59(e) motion to alter or amend the court's order denying his motion for relief from judgments.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate or probable cause to appeal and dismiss on the reasoning of the district court.  Bowles v. Nance, No. CA-86-430 (E.D. Va.  Apr. 9, 1993;  June 23, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED